Lewis, P. J.,
Dissenting.
I find nothing in the general reasoning of my learned associates from which I can withhold my concurrence, but for reasons which will hereafter appear, T feel compelled to dissent from their conclusion.
The circuit court, assuming that Junius Jacobs had a life estate in the equitable rights that had been devised to him, applied the doctrine that one of the necessary legal incidents to a life estate is the right of alienation ; that the policy of the law forbids restraints upon alienation, and hence the limitations in the wil] against the power of transfer by the devisee were void. This is, substantially, the settled English doctrine. Brandon v. Robinson, 18 Ves. 433.
The rule is alike applicable to estates for life and estates in fee. It is held, however, that if the conveyance provides for a cesser of the estate granted, or a limitation over to another person upon the happening of a particular event, as bankruptcy, attempt to alienate, etc., full effect will be given to the cesser or limitation. Said Lord Eldon, in the case just cited: “ There is no •doubt that property may be given to a man until he shall become a bankrupt. It is equally clear, generally speaking, that if property is given to a man for his life, the donor can not take away the incidents to a life estate ; and, as I have observed, a disposition to a man until he shall become bankrupt, and after his bankruptcy over, is quite different from an attempt to give to him for his life, with the proviso that he shall not sell or alien it. If that condition is so expressed as to amount to a limitation reducing the interest short of a life estate, neither the man nor his assigns can have it beyond the period limited.” We have thus two distinct classes of cases : (1) Where the conveyance for life or in fee prohibits alienation in general or specific terms, but creates no *624cesser or limitation over, in enforcement of the prohibition. In'this class, the prohibition will be held void, and the whole estate will become vested, with all its legal incidents, including the right of alienation. (2) Where a cesser of the rights conveyed, a limitation over, or a reversion, is to take effect upon the happening of the event stipulated against. In this class, there is no complete grant of either fee or life estate, but only of an interest, which is determinable under expressed conditions.
There is a series of very high American authorities which seem to ignore the distinction just noted, in its relation to cases where there is an absolute gift by the grantor, through a trustee who is to hold the legal title, of income and profits to a beneficiary, with a proviso that he may not anticipate or alienate them, and that they shall never in any manner become liable for his debts. In Nichols v. Eaton (91 U. S. 716), the will provided for a cesser and limitation over, in case the beneficiaries should “alienate or dispose of the income to which they were entitled under the trusts of the will; or if, by reason of bankruptcy or insolvency, or any other means whatsoever, said income could no longer be personally enjoyed by them respectively.” The specific effects of the cesser and limitation over, as above defined, were strongly urged in the argument. But in the characteristically able and thorough opinion by Miller, J., and in a large array of authorities from which he quotes at length, a recognition of this condition, as essential to the conclusion reached, seems tobe carefully avoided. The operative efficacy of the restraint upon alienation, voluntary or otherwise, is placed upon broad and general grounds which demand no aid from any provision for cesser or limitation over.
Two cases have been decided by this court, whose leading features were nearly parallel with those of the present case, though neither depended for its determination on the question just referred to. Montague v. Crane (12 Mo. App. 582), was a case of cesser and limi*625tation over. Pull effect was given to the restraint upon alienation. In Pickens v. Dorris (ante, p. 1), there was no provision in the will for cesser or limitation over. The income bequeathed to the beneficiary was held subject to the demand of his creditor. So that, in either case, our conclusion harmonized practically with the English rule, although not distinctly placed on that ground. In the Pickens Case, it was apparent that nothing contained in the will was effectual, or ' even intended to shield the interest devised from creditors of the devisee. It was shown in the same case that, notwithstanding the broad, satisfactory, and comprehensive views announced in Nichols v. Eaton, and the authorities there cited, a wide diversity of opinion existed among the American courts upon the adoption of the English rule. As to our supreme court, its expressions on this question are meager. But they are sufficiently well defined to constitute, in my view, “the last previous rulings” of that tribunal, so as to make them, within the terms of the constitution, “controlling authority in said courts of appeals.” Sect. 6, Constitutional Amendment, Session Acts, 1883, p. 216.
In McDowell v. Brown (21 Mo. 57), the English rule is fully recognized in its application to a conveyance in fee. Said Judge Leonard: “ The intention, of this grantor may have been, and probably was, to vest the whole property, the absolute dominion over the lot, in her daughter, with all the rights and incidents of an ownership in fee simple, stripped only of such power of alienation on the part of the daughter as would prevent its descent at her own death, upon her own children, the grantor’s grandchildren. Such an intention, however, is inconsistent with the rules of law, and for that reason can nob prevail, no matter how obvious it may be.”
In McIlvaine v. Smith (42 Mo. 45), Judge Holmes, after quoting a remark from Lord Eldon, adds: “Nor, *626when the property is actually given to a man in this manner for life, can the donor take away the incidents of. a life estate,, nor annex restrictions that shall deprive •him of all power of alienation, though he may reduce the interest to an estate short of’ a life estate by a limitation over.”
In the present case, the will contains no provision for a cesser of the estate, or a limitation over. Hence, I deem the decision of my learned associates on this question contrary to the foregoing decisions of the supreme court. I make no objection to other points in the majority opinion.